Citation Nr: 0434294	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an increased rating for a cervical spinal 
disability, currently rated 20 percent disabling.  

4.  Entitlement to an increased rating for a left shoulder 
disability, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a 
right ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June to September 1987, 
and again from October 1992 to March 1999.  He did not serve 
in Southwest Asia or the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in November 2002 
and March 2003 by the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2004, the appellant provided testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  



REMAND

Of record are VA medical treatment records dating from June 
1999 to June 2003, but these records do not contain certain 
written comments by the appellant's treating VA physicians 
concerning the etiology of the claimed right knee and right 
shoulder conditions which he testified were contained 
therein.  In addition, the appellant testified at the October 
2004 video conference hearing that all of the service-
connected disabilities had worsened since the last VA 
examination in January 2003, which was limited solely to the 
service-connected spinal conditions.  He has not been 
afforded a VA examination to determine the degree of severity 
of his other service-connected disabilities since September 
2002.  

The Board has determined that all postservice VA medical 
records up to the present should be incorporated into the 
record, and current VA examinations should be obtained, 
together with medical opinions concerning the merits of the 
pending service connection claims.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims, to include notice that 
the appellant should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  In any event, the RO should obtain 
and incorporate into the claims file 
copies of all postservice VA outpatient 
treatment records, not already of record, 
to include the report of the appellant's 
annual physical examination on or about 
October 7, 2004, and any other records 
pertaining to treatment or evaluation of 
him at the VA Medical Center in 
Newington, CT, from June 2003 to the 
present.  

5.  Then, the RO should make arrangements 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the service-connected disabilities of 
the cervical spine, left shoulder, left 
knee, and right ankle.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
cervical spinal disability, to 
include characteristic pain, 
demonstrable muscle spasm, etc.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
of the service-connected cervical 
spinal disability necessitating bed 
rest and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work.  

6.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of the veteran's right 
shoulder and right knee.   The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  Based upon 
the examination results and the claims 
folder review, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
veteran's right shoulder and right knee 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military service 
or was caused or chronically worsened by 
service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo bases.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

